Case 2:20-cv-06298-JWH-E Document 63-4 Filed 11/20/20 Page 1 of 3 Page ID #:1163




  1   Peter E. Perkowski (SBN 199491)
      peter@perkowskilegal.com
  2   Matthew P. Kelly (SBN 224297)
      matt@perkowskilegal.com
  3   PERKOWSKI LEGAL, PC
      445 S. Figueroa Street, Suite 3100
  4   Los Angeles, California 90071
      Telephone: (213) 426-2137
  5
      Attorneys for Defendants OKULARITY, INC. and JON NICOLINI
  6
      David Quinto (Bar No. 106232)
  7   Joanna Ardalan (Bar No. 285384)
      jardalan@onellp.com
  8   ONE LLP
      9301 Wilshire Boulevard, Penthouse Suite
  9   Beverly Hills, CA 90210
      Telephone: (310) 866-5157
 10
      Peter R. Afrasiabi (Bar No. 193336)
 11   pafrasiabi@onellp.com
      ONE LLP
 12   4000 MacArthur Boulevard, East Tower Suite 500
      Newport Beach, CA 92660
 13   Telephone: (949) 502-2870
 14   Attorneys for Defendants BACKGRID USA, INC., SPLASH
      NEWS AND PICTURE AGENCY, LLC, and XPOSURE PHOTO
 15   AGENCY, INC.
 16
                               UNITED STATES DISTRICT COURT
 17
                          CENTRAL DISTRICT OF CALIFORNIA
 18

 19   ENTTECH MEDIA GROUP LLC,                   Case No. 2:20-cv-06298 JWH (Ex)
 20               Plaintiff,                     Hon. John W. Holcomb
 21   v.                                         SUPPLEMENTAL DECLARATION
                                                 OF JOANNA ARDALAN IN
 22   OKULARITY, INC. et al.,                    SUPPORT OF DEFENDANTS’ JOINT
                                                 MEMORANDUM OF POINTS &
 23               Defendants.                    AUTHORITIES RE ORDER TO
                                                 SHOW CAUSE FOR IMPOSITION
 24                                              OF SANCTIONS
 25                                              Date:               December 11, 2020
                                                 Time:               9:00 a.m.
 26                                              Place:              By videoconference
 27                                              Compl. filed:       July 15, 2020
 28                                              No Trial Date Set

                                 JOANNA ARDALAN DECLARATION
Case 2:20-cv-06298-JWH-E Document 63-4 Filed 11/20/20 Page 2 of 3 Page ID #:1164




  1         1.     I, Joanna Ardalan, am a partner at One LLP and represent the Photo
  2   Agencies in the above captioned litigation. I have personal knowledge of the facts
  3   stated herein and if called to testify could and would testify as follows:
  4         2.     In early August, Mr. Tauler reached out to me to meet and confer about
  5   an ex parte application he planned on bringing in a related case that the Photo
  6   Agencies brought against ENTtech, that was later dismissed without prejudice. The
  7   claims were brought in this case as counterclaims. During the meet and confer, Mr.
  8   Tauler explained that his client’s business relied heavily on its Instagram account and
  9   wanted to know if the Photo Agencies would be agreeable to permit Instagram to put
 10   the account back up. I conferred with my clients and responded to Mr. Tauler. On or
 11   around August 4, I explained by phone that my clients were not agreeable and that
 12   the 512(f) and RICO claims were sanctionable. I explained the Photo Agencies’
 13   proposal, which would be a “graceful” way to avoid motion practice and potential
 14   Rule 11 sanctions. The proposal was as follows: ENTtech drops its claims, stipulate
 15   to copyright liability, and we go to arbitration for a monetary award, which would
 16   save everyone costs and fees and—as seemed very important to ENTtech at the
 17   time—would allow ENTtech to get its Instagram account back up without delay.
 18   Tauler rejected this proposal immediately after it was proposed during the phone call.
 19   In other words, there was no opportunity for Tauler to have conferred with his client.
 20         3.     On or around October 27, 2020, David Quinto, Peter Perkowski, and I
 21   met and conferred with Mr. Tauler and Mr. Kohn because ENTtech wanted to add
 22   Steve Ginsburg and Peter Perkwski to the RICO claims. Based off of the meet and
 23   confer call, the basis for bringing in Mr. Ginsburg was that he made a settlement offer
 24   to the CEO of ENTtech. I am still not clear on theory as to why Mr. Perkowski could
 25   be added, but Mr. Tauler believed it was appropriate because Mr. Perkowski serves
 26   as Okularity’ s in-house lawyer.
 27

 28
                                                  1

                               JOANNA ARDALAN DECLARATION
Case 2:20-cv-06298-JWH-E Document 63-4 Filed 11/20/20 Page 3 of 3 Page ID #:1165




  1         I declare under penalty of perjury that the facts stated herein are true and
  2   correct.
  3   Executed on November 20, 2020 in Los Angeles, California.
  4

  5

  6

  7

  8
  9                                          _________________________
 10                                          Joanna Ardalan
 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                 2

                               JOANNA ARDALAN DECLARATION
